DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, claim 16 reciting “wherein the stand-alone antenna is a separate part which is connected to the multiple-antenna device” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 16 reciting “wherein the stand-alone antenna is a separate part which is connected to the multiple-antenna device” is new matter. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 11 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 reciting “wherein a polarization of the first and second antennas is separated by 90 degrees” is indefinite, since it’s NOT understood how a single polarization can be separated by 90 degrees. This clause appears to contradict with the spec. of the instant invention; e.g., ¶ [0042] of the PG-Pub disclosing, “[t]he first and second antennas 1 and 2 may be located and configured with orthogonal polarizations to provide better WLAN coverage. For example, the polarizations of the two antennas may be separated by ninety (90) degrees.” As such, scope of claim 1 cannot be ascertained. 
Claim 2 reciting “a printed circuit board etched decoupler” is indefinite, since it’s unclear whether this printed circuit board (PCB) is in addition to the PCB recited in claim 1. 
Claim 2 reciting “wherein the decoupler provides decoupling in the 6 GigaHertz (GHz) Wi-Fi band” is indefinite, since it’s unclear whether the decoupling is between the two antennas as recited or the antenna device itself decouples from operation at the 6 GHz band. 
Claim 3 reciting “wherein the decoupler is a dual band decoupler decoupling the first and second antennas in the 2.4 GHz and 5 GHz band” is indefinite, since it’s unclear how the decoupler is “dual band” when three bands (including 6 GHz) are recited. For purposes of examination, this claim will be interpreted as --wherein the decoupler is a multi-band decoupler further decoupling the first and second antennas in 2.4 GHz and 5 GHz bands--. 
Claim 5 reciting “a diagonal orientation with orthogonal polarizations” is indefinite, since it’s unclear whether these polarizations are related to “a polarization” recited in claim 1. 
Claim 16 reciting “wherein the stand-alone antenna is a separate part which is connected to the multiple-antenna device such that the stand-alone antenna is not a shape left in a copper layer of the printed circuit board” is indefinite, since it’s NOT understood how the stand-alone antenna is a separate part from the multiple-antenna device when the first and second antennas are defined (in claim 1) as being part of the antenna device itself. 
Rest of the claims are rejected for depending on claim 1. 
There should be a clear recitation of interrelated structure in order to provide a complete and operable antenna device. 
The following claim 1 drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: 
1. (Currently Amended) A multiple-antenna device comprising: 
a printed circuit board; 
a first antenna formed into a first corner of the printed circuit board; [[and]] 
a second antenna formed into a second corner of the printed circuit board, 
wherein [[a]] respective polarizations of the first and second antennas [[is]] are separated by 90 degrees[[.]];  
a decoupler formed in the printed circuit board between the first antenna and the second antenna, wherein the decoupler is copper etched on a dielectric of the printed circuit board, and 
wherein the decoupler provides decoupling between the first antenna and the second antenna in a 6 GigaHertz (GHz) Wi-Fi band.

2. (Canceled) 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kaluzni (US 2005/0140551)
Claim 1: As best understood, Kaluzni discloses a multiple-antenna device comprising: 
a printed circuit board 201 (Fig. 2); 
a first antenna 250A formed into a first corner of the printed circuit board; and 
a second antenna 250B formed into a second corner of the printed circuit board. 
Kaluzni fails to expressly teach wherein a polarization of the first and second antennas is separated by 90 degrees. 
However, a skilled artisan would appreciate that a first orientation 207A of the first antenna 250A is orthogonal (i.e., 90 degrees) with respect to a second orientation 207B of the second antenna 250B). As such, “a polarization” (or respective polarizations) of the first and second antennas is separated must be separated by 90 degrees for efficient operation; otherwise, the antennas would deleteriously couple or be deemed inoperable for their intended use. 
Nevertheless, Kaluzni teaches in ¶ [0031], “Therefore, due to the different orientations 207a, 207b, a highly reliable connection to a remote device may be established, irrespective of the relative orientation of the device 200 to the remote device, since the different orientation of the antennae 250a, 250b assures a high sensitivity for all directions, while the monopole design per se provides for a low sensitivity to a change in polarization of an incoming radiation. Additionally, the adaptation of the antenna design, especially when the first and second antennae 250a, 250b have substantially the same configuration, to the substrate dimensions provides a superior performance at a reduced substrate area that is required for positioning the antenna system 250 within the substrate 201. … In other embodiments, individual antennae 100, as shown in FIGS. 1a and 1b, may be individually manufactured at low cost, and may then be attached to a circuit board, wherein the orientation and dimensions of the individual antennae may be selected in accordance with device requirements. For example, two or more of the antennae as described with reference to FIGS. 1a and 1b may be mounted to a printed circuit board, preferably at corner portions thereof, to provide an enhanced isotropic radiation characteristic and/or for operation at two or more different frequency bands.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to use Kaluzni’s antenna device such that wherein a polarization of the first and second antennas is separated by 90 degrees, in order to provide a highly reliable connection to a remote device, and facilitate an enhanced isotropic radiation characteristic and/or for operation at two or more different frequency bands. 

Claims 5, 11 and 15-16: As best understood, Kaluzni discloses the multiple-antenna device according to claim 1, wherein the first and second antennas have a diagonal orientation with orthogonal polarization relative to one another (this limitation is deemed inherent in view of MPEP 2112.01(I), which states “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977);
further comprising WLAN circuitry 260-280 (Fig. 2) located on the printed circuit board between the first and second antennas (¶¶ [0002], [0004], [0028]);
wherein at least one of the first and second antennas is a copper etched antenna etched from a copper layer of the printed circuit board (¶ [0026]); 
wherein at least one of the first and second antennas is a stand-alone antenna attached to the printed circuit board, wherein the stand-alone antenna is a separate part which is connected to the multiple-antenna device such that the stand-alone antenna is not a shape left in a copper layer of the printed circuit board (see Fig. 2)

Allowable Subject Matter
Claims 2-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee (US 2019/0165454)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN Z ISLAM whose telephone number is (571)270-1719. The examiner can normally be reached Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN ISLAM/Primary Examiner, Art Unit 2845